DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an RCE filed on 02/10/2022.
	Claims 1,2,7,10,11,13,14,17,20 are currently pending and presented for examination.
Response to Arguments
Applicant’s remarks filed on 02/10/2022 with respect to amended claims have been considered and they are persuasive.  Claims 1,2,7,10,11,13,14,17,20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the
fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.
Since this application is eligible for continued examination under 37 CFR
1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality
of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 02/10/2022 has been entered.
Allowable Subject Matter
2.	Claims 1,2,7,10,11,13,14,17,20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Park et al. (US Pub. No.: US 2014/0192232 A1) discloses a method of providing a video in a portable terminal (Para 4-8, 52;  Fig. 1; electronic device 100;  provides a multimedia service; the electronic device may store video data or image data obtained via one of the cameras disposed in the front side and the backside), the method comprising:
      monitoring whether an execution request event for a multi-camera mode of a portable terminal is generated (Para 58-65;   the gesture analysis program 114 may analyze temporarily stored sub image data to determine a period at which main image data and sub image data should be stored simultaneously. For example, the gesture analysis program 114 may determine a state (i.e., a user's face, voice (audio data), a body movement, and the like) of an object included in the sub image data. When determining a period at which the main image data and the sub image data should be stored simultaneously, the image process program 115 may process to merge the main image data with the sub image data);
       when the execution request event is generated, executing a virtual multi-preview menu including a plurality of preview regions, which is divided into independent separate regions and displays a plurality of different contents, respectively (Para 73; 179-181;  Figs.7A-7D; 8A-8C; When detecting a user's gesture for capturing an object, the electronic device obtains image data corresponding to the capturing directions of the first camera and the second camera, and displays main image data obtained via the first camera and sub image data obtained via the second camera on different display regions of the display unit), 

a left  preview region displaying front image data provided from a front camera; a right  preview region displaying rear image data provided from a rear camera (Fig. 8B;  Para  95, Para 113, 181; display main image data obtained via the first camera and sub image data obtained via the second camera on display regions of the display unit; wherein the first camera may be a camera disposed in the front side of the electronic device, the second camera may be a camera disposed in the backside of the electronic device ) .
         Prior art on record  Misawa et al.  ( US Pub. No.: US 2007/0053668 A1) discloses a lower preview region displaying video data pre-stored in a memory; and another lower preview region displaying animation data pre-stored in the memory (Fig. 4;  Claim 8; Para 58; index image 70 of still image have white frames on one lower preview region, index image 72 of a moving image  ( Claim 8; when the index display instructing device instructs display of index images, 
	However, none of the prior art discloses  “changing a point being played in the video data displayed in the left lower preview region or the animation data displayed in the right lower preview region by using a user interface; and transmitting multi-content data generated by matching an audio signal input from the outside and the multi-preview image to an additional service center or another portable terminal through a network in real time, wherein the content displayed on each preview region is individually rotated in any one direction among upper, lower , left and right  directions and a diagonal direction based on an inclination event of the portable terminal, wherein each preview region is individually zoomed in or zoomed out based on a zoom-in request event or a zoom-out request event” in combination of other limitation in the claim. 
	Claims 2,7,10 are allowed as being dependent from claim 1. 
      Regarding claim 11, the subject matter of claim 11 is similar to the subject matter of claim disclosed in claim 1; therefore claim 11 is allowed for  the same reasons set forth in claim 1.
an apparatus for providing a video in a portable terminal (Para 4-8, 52;  Fig. 1; electronic device 100;  provides a multimedia service; the electronic device may store video data or image data obtained via one of the cameras disposed in the front side and the backside), the apparatus comprising:
            an event detecting unit configured to monitor whether an execution request event for a multi-camera mode of a portable terminal is generated (Para 58-65;   the gesture analysis program 114 may analyze temporarily stored sub image data to determine a period at which main image data and sub image data should be stored simultaneously. For example, the gesture analysis program 114 may determine a state (i.e., a user's face, voice (audio data), a body movement, and the like) of an object included in the sub image data. When determining a period at which the main image data and the sub image data should be stored simultaneously, the image process program 115 may process to merge the main image data with the sub image data);
        a camera controlling unit  (Para 79; processor 122 ) configured to activate a front camera and a rear camera when the execution request event is generated ( Para 93-95; 113-114; the electronic device may capture an object using cameras having different capturing directions, respectively. According to an embodiment of the present disclosure, the electronic device has a first camera and a second camera to obtain image data of the front side and image data of the backside with respect to the electronic device. At this point, the first camera may be a camera disposed in the front side, and the second camera may be a camera disposed in the backside. When ) ;
        a preview menu executing unit ( Para 76; processor unit 120)  configured to execute a virtual multi-preview menu including a plurality of preview regions, which is divided into independent separate regions and displays a plurality  of different contents, respectively (Figs. 3A-3D; 6A-6D;  Para 137-138, 163-165; the electronic device may merge the sub image data in the main image data and display the same, as illustrated in operation 311 (wherein sub image is displayed), and simultaneously store the merged image data in the memory as illustrated in FIG. 3D.FIGS. 3A, 3B, 3C, and 3D describe an embodiment where the first camera and the second camera operate simultaneously in order to merge data regarding an object with respect to the front side and data regarding an object with respect to the backside in the electronic device; Fig. 8B;  Para 95, Para 113, 181; display main image data obtained via the first camera and sub image data obtained via the second camera on display regions of the display unit; wherein the first camera may be a camera disposed in the front side of the electronic device, the second camera may be a camera disposed in the backside of the electronic device) , 
       a multi-image obtaining unit (Para 88; image data obtain unit 180) configured to photograph a multi-preview image, so that the different contents are displayed on the plurality of preview regions, respectively, by using a virtual camera implemented in the portable terminal when the virtual multi-preview menu is executed (Figs. 3A-3D; 6A-6D; Para 53, 134-137; touch screen 160; buttons 303 to store image data and 305 to store 
	a content generating unit configured to generate multi-content data by inserting an audio signal into the multi-preview image and to record the multi-content data in a memory ( Para 69; 188-193;  apply a weight to the main audio data and sub audio data. Here, applying a weight to the audio data denotes controlling sizes of the main audio data and the sub audio data. For example, the electronic device may extract audio data from image data corresponding to a user's face and image data corresponding to a background image, and when audio data (i.e., a user's voice) by the user occurs, the electronic device may process to reduce a background noise so that the user's voice is definitely recorded. When audio data by the user does not occur, the electronic device may process to allow a background note to be recorded as it is. The electronic device that applies a weight to voice data as described above may proceed to operation 907 to synthesize weight-applied audio data in image data, and proceed to operation 909 to merge the image data where the audio data has merged.) ,
	wherein the plurality of preview regions comprise:

           Prior art on record Misawa et al. discloses a lower preview region displaying video data pre-stored in a memory; and another lower preview region displaying animation data pre-stored in the memory (Fig. 4;  Claim 8; Para 58; index image 70 of still image have white frames on one lower preview region, index image 72 of a moving image  ( Claim 8; when the index display instructing device instructs display of index images, constructs the index images based on a plurality of files stored in the storage medium and displays the index images on the display device, the first display control device repetitively reproducing some frames within the range of all frames that constitute an moving image to make the image look animated with respect to frames that correspond to moving images among the frames making up the index images so as to display the moving image in a simplified format  ) ) .
	However, none of the prior art discloses  a preview region switching unit configured to individually rotate the content displayed on each preview region in any one direction among upper, lower, left , and right directions and a diagonal direction 
	Claims 14, 17 and 20 are allowed as being dependent from claim 13. 
                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/XI WANG/Primary Examiner, Art Unit 2696